                                                             S. Lane Tucker (Bar No. 0705011)
                                                             STOEL RIVES LLP
                                                             510 L Street, Suite 500
                                                             Anchorage, AK 99501
                                                             Telephone: 907.277.1900
                                                             Facsimile: 907.277.1920
                                                             Email: lane.tucker@stoel.com

                                                             Attorneys for Plaintiff Choctaw Defense
                                                             Services, Inc.


                                                                                    UNITED STATES DISTRICT COURT
                                                                                     FOR THE DISTRICT OF ALASKA
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                             CHOCTAW DEFENSE SERVICES, INC.,                  Case No. 3:19-cv-00281-HRH

                                                                                                Plaintiff,
STOEL RIVES LLP




                                                                   v.

                                                             T&H SERVICES, LLC,

                                                                                             Defendant.


                                                             COMPLAINT FOR BREACH OF CONTRACT AND UNJUST ENRICHMENT

                                                                  COMES NOW the Plaintiff, Choctaw Defense Services, Inc. (hereinafter “CDS”)

                                                            for its claim against T&H Services, LLC (hereinafter “T&H”), alleges and states as

                                                            follows:




                                                            Choctaw Defense Servs., Inc. v. T&H Servs., LLC
                                                            Case No. 3:19-cv-00281-HRH                1


                                                                       Case 3:19-cv-00281-HRH Document 1 Filed 10/30/19 Page 1 of 6
                                                                                          JURISDICTION AND VENUE

                                                                   1.       CDS is a corporation formed under the laws of the Choctaw Nation of

                                                            Oklahoma (the “Nation”) on February 28, 2013, pursuant to Council Bill 56-13 approved

                                                            February 14, 2013.

                                                                   2.       CDS is wholly owned by the Nation.

                                                                   3.       The Nation is headquartered with its principal place of business in Durant,

                                                            Oklahoma.

                                                                   4.       T&H is a limited liability company with its principal place of business at 401
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            Olympia Avenue, Suite 61, Renton, Washington 98055, and is wholly owned by Tlingit
STOEL RIVES LLP




                                                            Haida Tribal Business Corporation, a federally chartered tribal corporation.

                                                                   5.       CDS and T&H entered into a teaming agreement with CDS on November

                                                            13, 2017 (the “Teaming Agreement”). In addition to the Teaming Agreement, CDS and

                                                            T&H performed an oral subcontract (“Subcontract”) in May 2018.

                                                                   6.       Jurisdiction in this action is properly before this Court pursuant to 28 U.S.C.

                                                            § 1332 and paragraph IX(I) of the Teaming Agreement, in which the Parties agreed to this

                                                            jurisdiction.

                                                                   7.       Venue in this action is properly before this Court pursuant to paragraph IX(I)

                                                            of the Teaming Agreement.




                                                            Choctaw Defense Servs., Inc. v. T&H Servs., LLC
                                                            Case No. 3:19-cv-00281-HRH                2


                                                                        Case 3:19-cv-00281-HRH Document 1 Filed 10/30/19 Page 2 of 6
                                                                                                         FACTS

                                                                   8.      The United States Department of Navy issued Solicitation No.

                                                            N4008517R1140 (the “Solicitation”) for the performance of a base operations and support

                                                            contract (the “Contract”) in Beaufort, North Carolina.

                                                                   9.      In order to submit a competitive bid to the Department of Navy for the award

                                                            of the contract, T&H sought an agreement with CDS.

                                                                   10.     On November 13, 2017, T&H and CDS executed the Teaming Agreement.

                                                                   11.     As a direct result of the Teaming Agreement, T&H was awarded the
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            Contract.
STOEL RIVES LLP




                                                                   12.     Pursuant to paragraph II(A) of the Teaming Agreement, a subcontract was to

                                                            be entered into by T&H and CDS to facilitate the Contract within thirty days following the

                                                            award of the Contract.

                                                                   13.     Negotiations for the Subcontract began after the award of the Contract.

                                                                   14.     However, before the Subcontract was executed in writing, upon oral

                                                            agreement CDS performed the transitional labor as agreed by CDS and T&H in April, May

                                                            and June 2018.

                                                                   15.     In June 2018, CDS began performing on the Contract pursuant to an oral

                                                            understanding and agreement with T&H, though the Subcontract still had not been

                                                            finalized in written form.




                                                            Choctaw Defense Servs., Inc. v. T&H Servs., LLC
                                                            Case No. 3:19-cv-00281-HRH                3


                                                                        Case 3:19-cv-00281-HRH Document 1 Filed 10/30/19 Page 3 of 6
                                                                   16.      The oral agreement, as agreed by T&H and CDS, required the performance

                                                            of CDS from June through December and payment to CDS from T&H for labor in the

                                                            amount of $148,002.43 per month.

                                                                   17.      T&H also agreed to compensate CDS $15,507.97 for the transitional labor in

                                                            April, May and June 2018 as a precondition of the oral agreement between CDS and T&H.

                                                                   18.      T&H never disputed or alleged a failing on the part of CDS regarding CDS’s

                                                            performance of the oral agreement.

                                                                   19.      All invoices were timely paid, totaling $888,014.58 for six (6) months of
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            performance, by T&H to CDS with two exceptions. Invoices for the transitional labor
STOEL RIVES LLP




                                                            performed by CDS in April, May and June 2018 and for performance on the Contract by

                                                            CDS in December 2018 totaling $163,510.40 remain outstanding.

                                                                   20.      T&H did not default on the oral agreement until T&H filed a lawsuit against

                                                            CDS, Case No. 3:18-cv-00296-JWS in the United States District Court of Alaska, 1

                                                            regarding an unrelated contract.

                                                                                                  BREACH OF CONTRACT

                                                                   21.      CDS hereby incorporates each of the preceding facts and allegations set forth

                                                            above as is set forth fully herein.

                                                                   22.      T&H engaged CDS in order to perform the Contract awarded from the

                                                            Department of Navy.


                                                                   1
                                                                       Filed by T&H on December 17, 2018.
                                                            Choctaw Defense Servs., Inc. v. T&H Servs., LLC
                                                            Case No. 3:19-cv-00281-HRH                4


                                                                        Case 3:19-cv-00281-HRH Document 1 Filed 10/30/19 Page 4 of 6
                                                                  23.       T&H agreed to pay CDS for the transitional labor for the months of April,

                                                            May and June in 2018, totaling $15,507.97.

                                                                  24.       T&H has not paid CDS for the transitional labor it performed.

                                                                  25.       T&H agreed to pay CDS $148,002.43 per month for CDS’s performance on

                                                            the Contract.

                                                                  26.       CDS worked from June through December 2018.

                                                                  27.       T&H paid six (6) monthly invoices of $148,002.43 each, totaling

                                                            $888,014.58 for performance of the oral agreement for the months June 2018 through
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                            November 2018, but not the final invoice for the labor performed in December 2018 of
STOEL RIVES LLP




                                                            $148,002.43.

                                                                  28.       T&H is estopped from claiming no contract existed when they received the

                                                            benefits of CDS’s performance and paid for that performance each month, June through

                                                            November, until the final invoice was sent for the December performance of the oral

                                                            agreement.

                                                                  29.       T&H owes $163,510.40 to CDS in outstanding invoices.

                                                                  30.       T&H has breached the agreed upon terms of the oral agreement and Teaming

                                                            Agreement by not paying for CDS’s performance of the Subcontract and Teaming

                                                            Agreement.




                                                            Choctaw Defense Servs., Inc. v. T&H Servs., LLC
                                                            Case No. 3:19-cv-00281-HRH                5


                                                                     Case 3:19-cv-00281-HRH Document 1 Filed 10/30/19 Page 5 of 6
                                                                                ALTERNATIVELY: UNJUST ENRICHMENT

                                                                   31.    CDS hereby incorporates each of the preceding facts and allegations set forth

                                                            above as is set forth fully herein.

                                                                   32.    CDS alleges that T&H has been unjustly enriched by receiving the benefit of

                                                            CDS’s performance.

                                                                   33.    T&H paid all amounts invoiced to CDS with the exception of the invoice for

                                                            the transitional labor and the final invoice for the labor performed in the month of

                                                            December 2018.
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                                   34.    T&H accepted the benefit of CDS’s labor without paying the agreed value
STOEL RIVES LLP




                                                            thereof.

                                                                   WHEREFORE, CDS seeks damages for breach of contract, including attorney’s

                                                            fees and costs, and alternatively damages for unjust enrichment as set forth herein, and that

                                                            it be awarded such other relief this Court deems just and proper.

                                                             DATED: October 30, 2019
                                                                                                      STOEL RIVES LLP



                                                                                                      By: s/ S. Lane Tucker
                                                                                                          S. Lane Tucker (Bar No. 0705011)

                                                                                                          Attorneys for Plaintiff Choctaw Defense
                                                                                                          Services, Inc.



                                                            Choctaw Defense Servs., Inc. v. T&H Servs., LLC
                                                            Case No. 3:19-cv-00281-HRH                6


                                                                       Case 3:19-cv-00281-HRH Document 1 Filed 10/30/19 Page 6 of 6
